DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on January 24, 2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki et al. (2018/0027704).
Figures 13A-B discloses a fluid vessel assembly 2 comprising:
	a first vessel body 2h with a first mating surface, the first vessel body 2h forming a first portion of a fluid cavity with a fluid inlet 2c and a fluid outlet 2e; and
	a second vessel body 2g with a second mating surface sized to engage the first mating surface, the second vessel body 2g forming a second portion of the fluid cavity; and

Regarding claim 2, Figure 13A discloses the first mating surface is provided with a plurality of nonparallel regions, i.e. lower wall edge and side wall edge.
	Regarding claim 3, Figure 13A discloses the second mating surface is provided with a plurality of nonparallel regions, i.e. lower wall edge and side wall edge.
	Regarding claim 4, Figure 13B discloses the plurality of nonparallel regions of the first mating surface is each generally planar, i.e. top surface of the stepped portion.
Regarding claim 7, Figure 13B discloses the plurality of nonparallel regions of the second mating surface is each generally planar, i.e. top surface of the stepped portion.
Regarding claim 8, Figure 13B discloses the plurality of nonparallel regions of the first mating surface overlap the plurality of nonparallel regions of the second mating surface.
Regarding claim 9, Figure 13B discloses the plurality of nonparallel regions of the first mating surface abut the plurality of nonparallel regions of the second mating surface.
Regarding claim 10, Figure 13B discloses the plurality of nonparallel regions of the first mating surface overlap and abut the plurality of nonparallel regions of the second mating surface.
	Regarding claim 11, Shinozaki et al. (paragraph 79, last sentence) disclose the first mating surface and the second mating surface are welded together by friction stir welding.
Regarding claim 13, Shinozaki et al. (paragraph 36, third sentence) disclose the first vessel body 2h is formed of aluminum; and the second vessel body 2g is formed of aluminum.
Regarding claim 14, as applied to claim 1 above, Shinozaki et al. disclose the first vessel body 2h defines a cooling cavity body (receiving refrigerant, abstract) and the second vessel Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 15, Figures 13A-B (paragraph 79) disclose the fluid vessel assembly 2 does not comprise any threaded fasteners attaching the first vessel body 2h to the second vessel body 2g.
	Regarding claim 16, Figures 13A-B (paragraph 79) disclose the fluid vessel assembly 2 does not comprise an additional gasket associated with the first mating surface or associated with the second mating surface between the first vessel body 2h and the second vessel body 2g.
	Regarding claim 17, the claim is considered to be a statement of intended use, where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
	Regarding claim 20, as applied to claims 1-3, 11 and 15-16, the claim limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (2018/0027704).
	Shinozaki et al. discloses all the claimed limitations except the plurality of nonparallel regions is each oriented at a specific angle relative to each sequential region.
The specific angle relative to each sequential region is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired angle relative to each sequential region to achieve a desired flow channel path.
	Regarding claim 6, as applied to claim 5 above, the specific angle relative to each sequential region is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (2018/0027704) in view of Shinmura et al. (7,208,678).
	The device of Shinozaki et al. discloses the first mating surface extends generally perpendicular to a sidewall of the first vessel body 2h, but does not disclose the second mating surface extends generally perpendicular to a sidewall of the second vessel body 2g; and
	wherein the first vessel body sidewall is spaced apart from the second vessel body sidewall by a distance that is at least one millimeter wider than the weld along the first vessel body 2h and the second vessel body 2g.
	Shinmura et al. (Figures 1-2) discloses a fluid vessel assembly 10 comprising:
	a first vessel body 20 with a first mating surface, the first vessel body 20 forming a first portion of a fluid cavity 38; and

wherein the first mating surface extends generally perpendicular to a sidewall of the first vessel body 20, the second mating surface extends generally perpendicular to a sidewall of the second vessel body 26 for the purpose of simplifying manufacture of the first vessel body.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Shinozaki et al. the second mating surface extends generally perpendicular to a sidewall of the second vessel body for the purpose of simplifying manufacture of the first vessel body as recognized by Shinmura et al..  Further, the specific spacing between the first and the second vessel body sidewalls is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired spacing between the first and the second vessel body sidewalls to facilitate tool access.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Nakamura et al, Brandenburg et al. and Demange et al. disclose friction stir welding a fluid vessel assembly..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763